Exhibit 2
                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

PATRICK UDOEWA, individually and on
behalf of all others similarly situated,

       Plaintiff,

v.
                                                  Civil Action 3:18-cv-000535

ETTAIN GROUP, INC.,

       Defendant.


                                     [PROPOSED] ORDER

       UPON CONSIDERATION of Plaintiff’s Unopposed Motion and Approval of Settlement,

the Motion is GRANTED as follows:

1.     Plaintiff’s Unopposed Motion for Settlement is approved, including the payments to

       Settlement Collective Members, the releases of claims, the service payment to Named

       Plaintiff, and payment of attorneys’ fees and costs as set forth therein.

 2.    The Settlement Collective is certified pursuant to 29 U.S.C. § 216(b) for the sole purpose

       of settlement.

 3.    This action is dismissed in its entirety with prejudice in full and final discharge of any and

       all Participating Collective Members’ Released Claims.

 4.    This Court approves the requested Service Award, Attorneys’ Fee Award, and costs to

       Class Counsel, as well as the designation of the Settlement Administrator and approval of

       Settlement Administrator fees.

 5.    This Court approves the proposed form of the Settlement Notice and method of distribution

       as the best notice practicable under the circumstances.
6.   This Court approves the Parties’ request that the docket remain open so that a Check Opt-

     in Form may be filed on the docket by Class Counsel on behalf of each Participating

     Collective Member, and further approves the Parties’ proposed method of filing Check

     Opt-in Forms with the Court as fair, reasonable and sufficient to constitute a consent to

     join the Lawsuit, as required by 29 U.S.C. § 216(b), on behalf of each Participating

     Collective Member.

7.   This Court directs that the Gross Settlement Amount be distributed in accordance with the

     terms of this Settlement Agreement.

8.   This Court retains jurisdiction to interpret, implement, and enforce the terms of the

     Settlement Agreement and all orders and judgments entered in connection therewith.



IT IS SO ORDERED.



                                                 __________________________________

                                                 U.S. District Court or Magistrate Judge
